United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 12-3717
                     ___________________________

                              Blondell Mitchell

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

Media Com; Rick Sanchez; Cable News Network; Time Warner, Inc.; CNN Board
                of Directors; Time Warner Board of Directors

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Southern District of Iowa - Des Moines
                               ____________

                          Submitted: May 28, 2013
                             Filed: July 1, 2013
                               [Unpublished]
                               ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Blondell Mitchell appeals the district court’s1 order dismissing her action for
lack of subject matter jurisdiction, and denying her motions to amend her complaint
and for default judgment. After careful consideration, see A.J. v. UNUM, 696 F.3d
788, 789 (8th Cir. 2012) (per curiam) (de novo review of Federal Rule of Civil
Procedure 12(b)(1) dismissals), we conclude dismissal was proper, given that the
parties are not completely diverse and Mitchell failed to present a federal question, see
28 U.S.C. § 1331 (federal courts have jurisdiction over civil actions presenting federal
question); OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007)
(diversity jurisdiction under 28 U.S.C. § 1332(a) requires complete diversity among
litigants); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (complaint must state
“more than an unadorned, the-defendant-unlawfully-harmed-me accusation”;
conclusory statements of law are insufficient to support claim). Because her proposed
complaint amendments were futile, we conclude the district court did not abuse its
discretion by denying her motion to amend, see Cont’l Holdings, Inc. v. Crown
Holdings Inc., 672 F.3d 567, 574 (8th Cir. 2012) (standard of review); and because
the court lacked jurisdiction, we conclude it did not abuse its discretion by denying
her motion for default judgment, see Weitz Co. v. MacKenzie House, LLC, 665 F.3d
970, 977 (8th Cir. 2012) (standard of review).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa, adopting the report and recommendations of the Honorable
Thomas J. Shields, United States Magistrate Judge for the Southern District of Iowa.

                                          -2-